UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4816


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NEVYOU ALEMU,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:15-cr-00033-IMK-MJA-3)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen D. Herndon, Wheeling, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, Zelda E.
Wesley, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nevyou Alemu appeals his conviction after a bench trial for

conspiracy to possess stolen firearms and aiding and abetting

the possession of stolen firearms, in violation of 18 U.S.C.

§§ 2, 371, 922(j), 924(a)(2) (2012).             Alemu’s only assertion on

appeal is that the district court erred in refusing to admit

into evidence a disc containing audio recordings of his related

state court proceedings.

     This Court reviews a district court’s evidentiary rulings

for abuse of discretion.             United States v. Medford, 661 F.3d

746, 751 (4th Cir. 2011).            Thus, we “afford[] the evidentiary

ruling substantial deference, and will not overturn the ruling

unless     the   decision      was   arbitrary     and      irrational.”       Id.

(internal quotation marks omitted).              Our review of the record

reveals no abuse of the district court’s discretion in excluding

the evidence under Fed. R. Evid. 608(b).

     Accordingly, we affirm the district court’s judgment.                      We

dispense     with      oral   argument   because      the      facts   and   legal

contentions      are   adequately    presented   in      the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2